EXHIBIT (3)(b) TASTY BAKING COMPANY AMENDED AND RESTATED BY-LAWS ARTICLE I OFFICES Section 1.Registered Office.The principal office shall be at 2801 Hunting Park Avenue in the City of Philadelphia, Commonwealth of Pennsylvania or at such other place as the Board of Directors may, from time to time, designate.The location of the principal office shall, at all times, be within the limits of the Commonwealth of Pennsylvania. Section 2.Other Offices.The corporation may also have offices at such other places both within and without the Commonwealth of Pennsylvania, as the Board of Directors may, from time to time, determine or the business of the corporation may require. ARTICLE II MEETINGS OF SHAREHOLDERS Section 1.Place of Meetings.All meetings of the shareholders shall be held in the City of Philadelphia, Pennsylvania, or at such other places within or without the Commonwealth of Pennsylvania as the Board of Directors may designate. Section 2.Annual Meeting.The annual meeting of the shareholders shall be held on such day in the months of April, May or June as the Board of Directors shall designate when they shall elect directors and transact such other business as may properly be brought before the meeting.Nominations of persons for election to the Board of Directors of the Company and the proposal of business to be considered by shareholders at an annual meeting of the shareholders may be made (a) pursuant to the Company’s notice of meeting, (b) by or at the direction of the Board of Directors or (c) by any shareholder of the Company who was a shareholder of record at the time of giving of notice provided for in this Article II, Section 2, who is entitled to vote at the meeting and who complies with the notice procedures set forth in this Article II Section 2. For nominations or other business to be properly brought before an annual meeting by a shareholder pursuant to clause (c) of Section 2 of this Article II, the shareholder must have (1) given timely notice thereof in writing to the Secretary of the Company, and (2) such other business must otherwise be a proper matter for shareholder action.To be timely, a shareholder’s notice shall be delivered to the Secretary at the principal office of the Company, not later than the close of business on the ninetieth (90th) day nor earlier than the close of business on the one hundred and twentieth (120th) day prior to the first anniversary of the preceding year’s annual meeting; providing, however, that in the event that no annual meeting was held in the previous year or the date of the annual meeting has been changed by more than thirty (30) days from the first anniversary date of the preceding year’s annual meeting, notice by the shareholder to be timely must be so received not earlier than the close of business on the one hundred and twentieth (120th) day prior to such annual meeting or the tenth (10th) day following the day on which the public announcement of the date of such annual meeting is first made by the corporation.In no event shall the adjournment of an annual meeting commence a new time period for the giving of shareholder’s notice as described above. A shareholder’s notice to the Secretary shall set forth (a) as to each person whom the shareholder proposes to nominate for election or re-election as a director all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to
